     Case 16-27995              Doc 55    Filed 10/16/19 Entered 10/16/19 06:53:49       Desc Main
                                            Document     Page 1 of 2




0825144 Obj Conf

Lon A. Jenkins (4060)
Tami Gadd-Willardson (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org


                              IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF UTAH
                                          CENTRAL DIVISION


    In re:                                                Case No. 16-27995
            ROBERT M HUFFMAN                              Chapter 13
            MELISSA S HUFFMAN
    Debtors.                                              Hon. Joel T. Marker

                   TRUSTEE’S OBJECTION TO ENTRY OF DISCHARGE FOR ROBERT M
                                           HUFFMAN

                   Lon A. Jenkins, Chapter 13 Trustee, hereby objects to the entry of discharge and in

support thereof represents as follows:

                   1.    On 06/04/2013, the Debtor Robert Huffman filed a Chapter 7 petition for relief

(Bankr. No. 13-26410). On 09/11/2013, the Court entered its order discharging Robert Huffman

under 11 U.S.C. § 727.

                   2.    On 09/09/2016, the above-captioned Debtors, including Robert M Huffman, filed

a Chapter 13 petition for relief. On 10/11/2019, the Trustee filed the Notice of Completed Plan

and on 10/15/2019, the Debtors, including Robert M Huffman filed a Verification and Request

for Discharge. The verification represents that the Debtors “have not received a discharge in a
  Case 16-27995       Doc 55     Filed 10/16/19 Entered 10/16/19 06:53:49            Desc Main
                                   Document     Page 2 of 2




Chapter 7, 11 or 12 bankruptcy case filed within 4 years prior to filing this Chapter 13

bankruptcy.”

       3.      Because Robert Huffman “received a discharge in a case filed under Chapter 7 …

during the 4-year period preceding the date of the order for relief” in this Chapter 13 case, Robert

M. Huffman does not appear to qualify for a discharge under § 1328 (see § 1328(f)(1)).

       THEREFORE, the Trustee objects to the entry of a discharge under § 1328 as to Robert

M. Huffman.

       DATED: October 16, 2019.

                                                     LAJ /s/
                                              Lon A. Jenkins, Esq.
                                              Standing Chapter 13 Trustee

                                CERTIFICATE OF SERVICE

The undersigned hereby certifies that on October 16, 2019, a true and correct copy of the
foregoing paper was served electronically via CM/ECF to the persons listed below.

                                E. KENT WINWARD
                                ECF NOTIFICATION

The undersigned hereby certifies that on October 16, 2019, a true and correct copy of the
foregoing paper was addressed to the following persons and deposited in the U.S. Mail, first-
class postage prepaid.

                                ROBERT M HUFFMAN
                                MELISSA S HUFFMAN
                                4656 S 3600 W
                                ROY, UT 84067



                                                                    /s/
                                                     Office Chapter 13 Trustee




                                                 2
